            Case 1:20-cr-00069-GHW Document 30 Filed 06/02/20 Page 1 of 1
                                            U.S. Department of Justice

                                                                   United States Attorney
                                                                   Southern District of New York

MEMORANDUM ENDORSED                                               The Silvio J. Mollo Building   USDC SDNY
                                                                  One Saint Andrew’s Plaza
                                                                  New York, New York 10007       DOCUMENT
                                                                                                 ELECTRONICALLY FILED
                                                                   June 1, 2020                  DOC #:
  By ECF                                                                                         DATE FILED: 6/2/20
  The Honorable Gregory H. Woods
  United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street
  New York, NY 10007
      Re:     United States v. Ernest Washington and Duane Daniels, 20 CR 69 (GHW)

  Dear Judge Woods,

          The Government writes on behalf of the defendants who request an adjournment of the
  conference scheduled for June 2, 2020 for approximately three months, a request to which the
  Government consents. The Government understands from Mr. Moskowitz and Mr. Lynch that
  under the current circumstances of the coronavirus pandemic and the attendant precautions in place
  at the Metropolitan Correctional Center (“MCC”), each of the defendants requires additional time
  in which to access and review discovery provided to date, only after which do counsel believe it
  will be possible for them to discuss meaningfully with their clients whether there are any pretrial
  motions to bring, discussions which counsel believe may best occur with the resumption of in-
  person legal visits at the MCC. In light of the defendants’ position, the Government agrees with
  the defendants that it is appropriate to wait to set a motion schedule and in turn a trial date. Finally,
  with the defendants’ consent, the Government requests respectfully that the Court exclude time
  under the Speedy Trial Act from June 2, 2020, through the date of any adjournment pursuant to 18
  U.S.C. § 3161(h)(7) on the basis that the interests of the public and the defendants in a speedy trial
  are outweighed here by the interests of the defendants in having the further time that they have
  requested to access and review discovery with counsel and to determine whether to bring any
  pretrial motions amidst the circumstances of the ongoing national emergency.

                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney

                                                    By:
                                                          Thomas John Wright
                                                          Assistant
                                                             i      United
                                                                      i d States Attorney
                                                          (212) 637-2295

  cc: Avraham Moskowitz (Counsel to Defendant Ernest Washington) (by ECF)
      Steven Lynch (Counsel to Defendant Duane Daniels) (by ECF)
        Application granted. The status conference is adjourned to September 9, 2020 at 3:30 p.m. The Court
        will enter a separate order excluding time through that date.

        SO ORDERED
        June 2, 2020
